          Case 2:15-cr-00496-WB Document 1014 Filed 08/19/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                             CRIMINAL ACTION
                                                                     NO. 15-496-4
                 v.

ISHMI POWELL



                                      MEMORANDUM OPINION

         Defendant Ishmi Powell moves for compassionate release pursuant to the First Step Act,

18 U.S.C. § 3582(c)(1)(A)(i), in consideration of the dangers posed by COVID-19. For the

reasons that follow, Powell’s motion will be denied.

    I.   BACKGROUND

         On April 12, 2019, Powell was sentenced to 151 months’ imprisonment followed by a

five-year term of supervised release for his participation in a drug trafficking operation.

Currently, he is imprisoned at FCI Elkton in Lisbon, Ohio, and he is scheduled for release on

November 15, 2026.

         On May 14, 2020, Powell moved for compassionate release on the basis that “FCI Elkton

has been devastated by [an] outbreak of COVID-19” 1 and that this outbreak presented an

“extraordinary and compelling circumstance” favoring release pursuant to Section 3582(c).

The Court denied his motion on June 2 on the basis that Powell had not exhausted his

administrative remedies, as required under Section 3582(c), without reaching the merits of

Powell’s motion. Subsequently, Powell requested compassionate release from the warden at FCI

Elkton, which request was denied on June 18.



1
 As of the writing of this opinion, there are two confirmed positive cases of COVID-19 among inmates at FCI
Elkton, nine inmates have died, and 982 have recovered. See https://www.bop.gov/coronavirus/.
           Case 2:15-cr-00496-WB Document 1014 Filed 08/19/20 Page 2 of 4




          In his renewed motion, Powell repeats substantially the same arguments presented in his

initial motion. The government opposes, noting that Powell is in good health and would present

a danger to the community if released.

    II.   DISCUSSION

          The First Step Act’s amendments to Section 3582(c) “allow incarcerated defendants to

seek compassionate release from a court on their own motion, not just through the Bureau of

Prisons.” United States v. Thorpe, 2019 WL 6119214, at *1 (C.D. Ill. Nov. 18, 2019); see 18

U.S.C. § 3582(c)(1)(A) (“[T]he court, . . . upon motion of the defendant . . . may reduce the term

of imprisonment. . . .”). Specifically, provided the defendant has exhausted his administrative

remedies, Section 3582(c) permits a district court to reduce a defendant’s sentence “after

considering the factors set forth in section [18 U.S.C.] § 3553(a) to the extent that they are

applicable, if it finds that . . . extraordinary and compelling reasons warrant such a reduction . . .

and that such reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). According to U.S.S.G. § 1B1.13, which is the

Sentencing Commission’s policy statement on Section 3582(c)(1)(A), a defendant’s medical

condition may be an “extraordinary and compelling” reason warranting release if it “substantially

diminishes [defendant’s ability] to provide self-care within the environment of a correctional

facility and from which he . . . is not expected to recover.” See U.S.S.G. § 1B1.13 n.1.

          Here, Powell has identified no such condition. 2 He does not claim to be suffering from

any health problems generally, or from any medical conditions which would increase his risk of

complications from COVID-19. Indeed, Powell’s medical records indicate that is in good health.

Rather, Powell argues that the COVID-19 pandemic itself constitutes an “extraordinary and


2
 It is the defendant’s burden “to prove extraordinary and compelling reasons exist.” United States v. Adeyemi, 2020
WL 3642478, at *16 (E.D. Pa. July 6, 2020).

                                                        2
         Case 2:15-cr-00496-WB Document 1014 Filed 08/19/20 Page 3 of 4




compelling” reason justifying release. “Unfortunately, fear of contracting COVID-19 [is] not

[an] extraordinary or compelling enough reason[] for release.” United States v. Osborne, 2020

WL 3258609, at *2 (E.D. Ark. June 16, 2020); see also United States v. Ramos, 2020 WL

3440929, at *6 (D. Haw. June 23, 2020) (“Anxiety and fear caused by being incarcerated while

the COVID-19 infection is rampant in certain BOP facilities are most understandable, but do not

clear the legal hurdles for sentence reduction.”). Otherwise stated, “the existence of some health

risk to every federal prisoner as the result of this global pandemic does not, without more,

provide the sole basis for granting release to each and every prisoner within our Circuit.” United

States v. Roeder, 807 F. App’x 157, 161 n.16 (3d Cir. 2020).

       Neither can the particular prevalence of COVID-19 at FCI Elkton provide the “without

more” justifying release. Although “[w]ithout a doubt, Elkton has been one of the hardest-hit

federal prison facilities in terms of Covid-19,” “[t]he existence of the virus in a prison—even the

level of infection at Elkton—is not sufficient to establish extraordinary and compelling

circumstances without some proof that the defendant is at more severe risk for infection than his

fellow inmates.” United States v. Thornton, 2020 WL 4368155, at *4 (W.D. Pa. July 29, 2020);

see also United States v. Gentle, 2020 WL 4018216, at *4 (D. Minn. July 16, 2020) (explaining

that “merely being incarcerated at FCI Elkton is insufficiently extraordinary or compelling to

warrant immediate release” and denying release); United States v. Rodriguez, 2020 WL 1627331

(E.D. Pa. Apr. 1, 2020) (granting compassionate release from FCI Elkton to inmate with

underlying condition but noting that the fact that “prison is a particularly dangerous place for

[defendant] at this moment” did not “alone” constitute an extraordinary and compelling

circumstance justifying release (emphasis added)).




                                                 3
          Case 2:15-cr-00496-WB Document 1014 Filed 08/19/20 Page 4 of 4




        Accordingly, Powell’s motion will be denied. 3 An appropriate order follows.



        August 19, 2020                                       BY THE COURT:



                                                              /s/ Wendy Beetlestone
                                                              _______________________________
                                                              WENDY BEETLESTONE, J.




3
  Because Powell has not demonstrated that there exists and “extraordinary and compelling” reasons warranting
release, the Court need not analyze the Section 3553(a) factors. See 18 U.S.C. § 3582(c) (directing a court to
consider the Section 3553(a) factors before reducing a term of imprisonment “if it finds that extraordinary and
compelling reasons warrant such reduction” (emphasis added)).

                                                         4
